Clarke, J.
This is a demurrer by the defendant, The New York News Publishing Company, to the complaint in an action for a libel, upon the ground that it does not state facts sufficient to constitute a cause of action.
Although the complaint is voluminous, but one cause of action is set forth: all other matters being merely of inducement. It is alleged that plaintiff had for many years been in charge of the advertising department of the defendant company, and was known ás its advertising manager, and had for many years been known amongst newspaper fraternities and institutions, firms, and others, and newspapers, agents and advertising concerns in the city of New York, and elsewhere as a capable, competent, and' careful advertising manager and skilled in the business of advertising; that he was discharged without cause or provocation, and that thereafter the defendants composed, wrote, published and circulated throughout the advertising community, and more especially *488to a number of specified persons engaged in the trade, calling, and profession of advertising, the letter, publication, composition, and document set forth, containing the following clause: “We wish to notify you that there has been a number of changes in the business staff of the Daily News. Mr. Louis Eatzel, chief clerk * * * and others have been dispensed with. The reason of the change was a general careless manner of attending to. our business. Their places will be filled with competent parties, who will attend to our affairs in a more business-like manner,” and the complaint further alleges “ thereby meaning, intimating and insinuating and causing the aforesaid persons and people generally to believe amongst the trade, calling and profession of advertising that the plaintiff herein was unfitted, unskilled and incompetent in his trade or calling and in his business and that the plaintiff was a careless person, unfitted, unskilled and incompetent to transact any and all business appertaining to and relating to the trade or calling of advertising,” and so forth. The complaint further alleges that “ each and every of the aforesaid letters, documents, printings, publications and circulations * * * wherein the plaintiff was by intimation or inuendo or otherwise accused or charged of being incompetent, unskilful, unfit, incapable, careless, dishonest or untrustworthy in the pursuit of his business, trade, calling or occupation or in his character are and each of them is wickedly and maliciously false and untrue.”
. From the allegations above set forth, it is quite clear that the complaint sets forth as a cause of action words published in relation to the business, trade or profession of the plaintiff, and that such words in such connection are libelous per se. To assert falsely of a clerk or other employee that he has been discharged because he was generally careless in the transaction of the employer’s business, and that he was incompetent, could not fail to injure him in his search for a new position, and even prevent his obtaining one.
It is too well settled to need citation that words spoken in relation to a man’s trade or business may be libelous per se, even though such words, if spoken or written of an ordinary person, might not. The law allows this form of action not only to protect a man’s character as such, but to protect him in his occupation also against injurious imputations. It recognizes the right of a man to live and the necessity of labor, and will not permit *489one to assail by words the pecuniary credit of another except ,at the peril, in case they are untrue, of answering in damages.
The principle is clearly stated by Bayley, J., in Whittaker v. Bradley, 7 Dowl. & R. 649: “ Whatever words have a tendency to hurt, or are calculated to prejudice a man who seeks his livelihood by any trade or business, are actionable.” When proved to have been spoken in relation thereto, the action is supported, and unless the defendant shows a lawful excuse the plaintiff is entitled to recover without allegation or proof of special damages, because both the falsity of the words and resulting damage are presumed.. Moore v. Francis, 121 N. Y. 199.
Demurrer overruled, with costs, with leave to answer upon payment thereof.
Demurrer overruled, with costs, with leave to answer.